Citation Nr: 0700472	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-02 101	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to July 
1966.

The matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision promulgated by the New 
Orleans, Louisiana Regional Office (New Orleans RO) of the 
Department of Veterans Affairs (VA), which denied the claim.  
Later, the veteran moved and the claim was transferred to the 
Jackson, Mississippi Regional Office (Jackson RO) 

The veteran provided testimony at a videoconference hearing 
conducted in September 2006; a transcript is of record.  At 
that hearing, the veteran withdrew his appeal with regard to 
service connection for bilateral hearing loss, tinnitus, 
headaches, hypertension, and residuals of post operative 
septoplasty.  38 C.F.R. § 20.204 (2006).

The Veterans Law Judge (VLJ) who holds a hearing is required 
to participate in making the final determination of the 
claim.  38 C.F.R. § 20.707 (2006).  The VLJ who conducted the 
September 2006 hearing is no longer employed at the Board.  
The veteran was so notified via letter in November 2006 
correspondence and of his right to another hearing and that 
if he did not reply, it would be assumed that he did not want 
another hearing.  The veteran did not reply to the letter and 
therefore he is assumed to not want another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record on appeal indicates not 
all of the veteran's service medical and personnel records 
are on file, despite attempts by the RO to obtain this 
evidence.  When, as here, at least a portion of the service 
medical and personnel records cannot be located, through no 
fault of the veteran, VA's duty to assist him in developing 
his claims is particularly great.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet App 365 
(1991).

The veteran's service connection claim for PTSD is premised 
on purported stressors such as having witnessed airplane 
crashes with fatalities, being present during enemy mortar 
attacks, and killing people.  In addition, the veteran claims 
to have participated in combat, although this is not readily 
indicated by any service records in the claims file.

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

If the development instructed below does not yield evidence 
of the veteran's participation in combat with the enemy, then 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In his September 2006 hearing and in a PTSD questionnaire 
returned to the VA in February 2002, the veteran advanced 
several incidents as stressors that he experienced during 
service in the Republic of Vietnam.  But the claims file does 
not contain any evidence that the claimed incidents occurred.  
In addition, irrespective of other findings in the claims 
file, Vietnam service is not verified by the evidence of 
record.  The veteran's receipt of the Vietnam Service Medal 
and the National Defense Service Medal, in conjunction with 
the veteran's period of service in the Pacific for 1 year and 
14 days, may be indicative of Vietnam service.  However, they 
are not proof of such service; Air Force personnel were given 
these awards for direct support of military operations 
despite not having served in-country and implicitly not 
having experienced combat in the Republic of Vietnam.  
Because of the deficiency of service records, verification of 
stressors is not possible based on the evidence of record.

The RO has made efforts to obtain additional evidence that 
might aid in corroborating the veteran's claimed in-service 
stressors, but these efforts have been fruitless.  In an 
August 2002 response, the National Personnel Records Center 
(NPRC) indicated the veteran's personnel records could not be 
located, despite an extensive and thorough search.  These 
records are obviously germane to the instant claim.  In light 
of the VA's futile efforts at obtaining the veteran's service 
records thus far, the best channel for obtaining verification 
of his claimed stressors, or for verifying his participation 
in combat, would be inquiries through both the United States 
Air Force and the U. S. Army and Joint Services Records 
Research Center (JSRCC) (formerly the Center for Unit Records 
Research (CURR)).  These inquiries might yield unit specific 
reports, which could be compared to the other evidence of 
record in order to verify the veteran's purported stressors 
and combat participation.  For example, in one account, the 
veteran indicated observing a boot, with a foot still inside, 
within the wreckage of an airplane that had crashed.  Reports 
of both airplane crashes and fatalities are the kinds of 
records normally maintained by units within the armed 
services.

With respect to the veteran's current mental status, the 
Board notes that the veteran was diagnosed with PTSD by a 
July 2002 VA PTSD examiner, but this diagnosis was based on 
the veteran's self-reported stressor(s) not on any verified 
stressor.  See Moreau, supra.  Moreover, a May 2006 VA 
general medical examiner indicated that the veteran does not 
have any psychiatric disorder and even the veteran has 
testified that he currently is not receiving treatment for a 
psychiatric disorder.  But, if a purported stressor is 
verified, the Board feels that the veteran should be afforded 
a VA psychiatric examination to provide an opinion as to 
whether he has a psychiatric disorder, to include PTSD due to 
a verified stressor.  See 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(b) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any psychiatric 
disorder, to include PTSD from July 1966 
to the present.  The VA should attempt to 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, missing 
treatment records from the New Orleans, 
Natchez, and Jackson VA medical 
facilities should be obtained.  If 
records are unavailable, please have the 
provider so indicate.

2.  Advise the veteran that he can submit 
alternate evidence to support his claim 
for service connection for PTSD and to 
corroborate alleged in-service stressors, 
including statements from service medical 
personnel; statements from individuals 
who served with him and may have 
witnessed the events he identifies as his 
stressors ("buddy" certificates or 
affidavits); letters written during 
service; and statements from individuals 
including friends and family members to 
whom he may have confided these events or 
who may have observed his reaction to 
them either during his active service or 
immediately following his discharge from 
active service.

3.  After completion of 2 above, contact 
the U.S. Department of the Air Force and 
request service medical and personnel 
records for the veteran and verification 
of whether he, or his unit, was in combat 
in Vietnam while serving with the 633rd 
Combat Support Group, Air Police during 
1965 and 1966 and any of his claimed 
stressors.  Provide the department with 
copies of the veteran's DD Form 214, 
stressor statements, hearing transcript, 
and any information received in response 
to 2 above.  If records are unavailable 
or the department cannot verify combat 
duty or any stressor, please have the 
department so indicate.

4.  After completion of 2 and 3 above, if 
the veteran's participation in combat has 
not been verified, contact the U. S. Army 
and Joint Services Records Research 
Center (JSRCC), 7798 Cissna Road, 
Springfield, Virginia 22150, and ask 
JSRCC to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
Provide JSRCC with copies of the 
veteran's stressor statements, hearing 
transcript, DD Form 214, and any 
information received in response to 2 and 
3 above.  Specifically, the alleged 
stressors to be verified include records 
of the 633rd Combat Support Group, Air 
Police involvement in the crash of a C-
123  with one fatality at an air base in 
Da Nang, Vietnam between April and June 
1965; and that same unit's involvement in 
a second plane (C-130) crash with 
fatalities occurring at an air base in 
Pleiku, Vietnam between October and 
December 1965.  In addition, the 
veteran's account regarding artillery 
mortar attacks of the same unit in 
January through March 1966 should be 
verified, if possible.  All responses to 
the stressor verification request, to 
include negative responses, should be 
associated with the veteran's claims 
file.

5.  After 1 through 4 above are 
completed, prepare a report detailing the 
nature of any in-service stressor that 
was established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file.

6.  Thereafter, if combat experience 
and/or a stressor(s) is verified, make 
arrangements for the veteran to be 
afforded a psychiatric examination to 
determine the nature and extent of any 
psychiatric disorder(s) found and the 
correct diagnostic classification and 
etiology of such disorder.  The claims 
file and this REMAND must be reviewed by 
the examiner in conjunction with the 
examination and the report should so 
indicate.  All special studies or tests 
including psychological testing and 
evaluations deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether there is a link between such 
stressor(s) and the current symptoms, if 
any.

The examiner should clearly outline the 
rationale for any opinion and all 
clinical findings should be reported in 
detail.  Note that the presence of one 
diagnosed psychiatric disorder does not 
preclude the veteran from also being 
diagnosed with PTSD.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

7.  After completion of the above, 
readjudicate the claim for service 
connection for PTSD, review all evidence 
including evidence received since the 
June 2006 SSOC.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



